DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendment filed February 1, 2022.
Claims 1-20 are pending. 
Claims 1-20 have been examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are incomplete.  37 CFR 1.83(a) reads as follows: 
The drawing in a nonprovisional application must show every feature of the  invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of agraphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawing.


The drawings must show every feature of the invention specified in the claims.  Therefore, the features (e.g.  “processing subystem”, “at least one processing core” and “at least one digital processing device” as recited by at least claim 1 and “another processing system” as recited by at least claim 6) and the method steps of the claimed invention must be shown or the feature(s) canceled from the claim(s).  Applicants are requested to point out the corresponding support in the specification for each feature/ step in the to-be-submitted drawing. No new matter should be entered. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (e.g.  “processing subystem”, “at least one processing core” and “at least one digital processing device” as recited by at least claim 1 and “another processing system” as recited by at least claim 6…etc.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 are directed to the series of steps for transferring funds between multiple accounts based on predetermined criteria or agreements, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (e.g. Commercial or legal interactions such as agreements in the form of contracts).

The limitations that set forth the abstract idea are:
receiving, […] a request, for a […]  first […] contract, to initiate cryptocurrency transfer from a first account, the first account associated with a first cryptocurrency public keys to a second account, the second account associated with a second cryptocurrency public key, 
[…]
generating, […], a […] second […] contract to initiate cryptocurrency transfer from the second account to a third account associated with a third cryptocurrency public key, wherein the […] second […] contract is generated using a second cryptocurrency private key associated with the second cryptocurrency public key, 
[…]
 wherein the […] second […] contract is further generated using the first set of data; 
transmitting […] the […] second […] contract to the decentralized network; and 
upon execution of the […] second […] contract, fulfilling, by the processing system, the first set of conditions of the […]  first […] contract, thereby completing the first […] contract; 
[…]

The noted above abstract idea is similar to a simple transaction for transferring funds between multiple accounts based on agreements/contracts. For example, a human can review contracts between parties and award funds to parties based on said contracts.  Therefore, the claims recite an abstract idea. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
at a network interface of a processing system,
wherein the blockchain technology based first smart contract is a first self-executing computer instruction that executes on at least one digital processing device in the decentralized network upon a fulfillment of a first set of conditions, the blockchain technology based first smart contract having a first set of data; 

wherein the blockchain technology based second smart contract is a second self-executing computer instruction that executes on the at least one digital processing device in the decentralized network upon a fulfillment of a second set of conditions, and

wherein the blockchain technology based second smart contract is generated using a second cryptocurrency private key associated with the second cryptocurrency public key,
wherein the method facilitates the cryptocurrency transfer over the decentralized network through the blockchain technology based first and second smart contracts

The processing system/ network interface is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving/transmitting requests, transferring cryptocurrency between accounts based on a set of conditions, generating smart contracts using private keys, fulfilling contracts based on completing other contracts.  
Additionally, ¶ [0028] of the specification appears to indicate that the processors of server 102 is general-purpose processor (e.g. “processor(s) 118 can include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information).

Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 

Additionally, the smart contracts and blockchain are being claimed generically and does not reflect a practical application or a technical solution to a technical problem. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims also recite generic computer functions which do not integrate the abstract idea into a practical application. These generic computer functions include: 

determining/calculating a cryptocurrency vale based on a time parameter and/or user identity
generating smart contracts by a different processing system, 

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

The Examiner notes that the claim recites at least the following intended use limitations: 
to initiate cryptocurrency transfer from a first account… to a second account, …as recited by at least claim 1.
to initiate cryptocurrency transfer from the second account to a third account…as recited by at least claim 1.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
 first cryptocurrency public key
second cryptocurrency public key
third cryptocurrency public key
The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The limitations are being executed regardless of the public keys.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It would be unclear to a person of ordinary skill in the art to determine what structure preforms the following limitations:
….upon a fulfillment of a second set of conditions….… as recited by at least claim 1. 
wherein identifying information of an authorized user of the third account is known to an authorized user of the second account prior to generation of the block chain technology based second smart contract, as recited by at least claim 5.
wherein the block chain technology based first smart contract is generated by another processing system using a first cryptocurrency private key using a first hash function, as recited in at least claim 6. 

Claim 1, for example, recites the limitation “wherein the blockchain technology based system is configured for facilitating the cryptocurrency transfer …” which renders the claims indefinite. It’s unclear to a person of ordinary skill in the art what part of the system that facilitates the “cryptocurrency transfer.” Appropriate correction is required.

Claim 1, for example recites “…a second self- executing computer instruction that executes on at least one digital processing device …” this is clear evidence that the second smart contract is executed by the “at least one digital processing device.” 
Claim 1, for example recites “at least one processing core configured to: …upon execution of the blockchain technology based second smart contract…” this is clear evidence that the second smart contract is executed by the “at least one processing core.”
In light of the conflicting evidence noted above, it would unclear to a person of ordinary skill in the art what structure execute the second smart contract.  Appropriate correction is required.

It’s also unclear to a person of ordinary skill in the art to determine whether the “at least one digital processing device” is part of “blockchain technology-based system”, “the processing subsystem”, the “at least one processing core” or whether it’s a separate system. 

It’s also unclear to a person of ordinary skill in the art to determine what limitations are being performed by what processing structure (e.g. blockchain technology-based system”, “the processing subsystem” and the “at least one processing core” ). Appropriate correction is required.  


Claim 4, for example, recites “wherein identifying information of an authorized user of the third account” which lacks sufficient antecedent basis in the claim. Base claim 1, from which claim 4 depends, does not appear to provided antecedent basis for the identifying as claimed. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20080147502 A1) (“Baker”) in view of Wuehler et al (US 20170140408 A1) (“Wuehler”) and further in view of Davis (US 20160342989 A1) (“Davis”). 

As per claims 1, 8, & 14, Baker discloses:
receiving, at a network interface, a request for a first […] contract (e.g. proposed/prescribed arrangements/agreement between an incentor and an incenting computer system; incentor device 802 may use communication network 840 to send a request to establish arrangement 870 to incenting computer system 804. (¶¶ [0043], [0062]; claim 3)  to initiate [reward] currency transfer from a first account (e.g. incentor’s  account) […] to a second account (e.g. escrow account) […] (¶¶ [0017], [0043], [0047], [0050], [0051], [0056], [0058], [0059], [0062]; figs. 2, 5 & related text),  […] the first […] contract having a first set of data (proposed /prescribed conditions)  (¶¶ [0043]-[0048], [0059]; fig. 5 & related text); 
generating a second […] contract to initiate [reward] currency transfer from the second account to a third account […] (arrangements between the incenting computer system and the incentee device for rewarding based on actual performance levels or exercise record ) (¶¶ [0043]- [0048], [0051], [0054], [0059], [0063]; figs. 2, 5 & related text), […]   wherein the second […] contract is generated using the first set of data (e.g. reward is determined based on exercise level preformed) (¶¶ [0022], [0026], [0047]; claim 3); 
transmitting the second […] contract to the […] network (arrangements between the incenting computer system and the incentee device ( ¶ [0048] [0062], claim 3); The forwarded request may include, in embodiments, the prescribed exercise or level of exercise, the proposed reward for performing the exercise or exercise level, an identity of the incentor user, incentee user, and/or other information) (¶¶ [0043]- [0048], [0051], [0054], [0059], [0063]; figs. 2, 5 & related text) ;  and Ser No.: 15/900,619Page 6 of 17Dkt No.: 1215.P007
upon execution of the second […] contract, fulfilling, by the processing system, the first set of conditions of the first […] contract, thereby completing the first […] contract (¶¶ [0043]-[0048], [0059], [0063]; fig. 5 & related text);
 wherein the method facilitates the [reward] currency transfer over the […] network through […] contracts associated with [reward] currency […].

Baker further discloses digital signatures (¶ [0051]). 
Baker does not expressly disclose:
smart contracts, a decentralized network and cryptocurrency in a blockchain technology. 
wherein the system is configured for facilitating the cryptocurrency transfer over the decentralized network through smart contracts associated with cryptocurrency blockchain technology.
wherein the blockchain technology based first/second smart contract is a first/second self-executing computer instruction that executes on the at least one digital processing device in the decentralized Ser No.: 15/900,619Page 5 of 17Dkt No.: 1215.P007network upon a fulfillment of a first set of conditions, 

Wuehler, however, discloses:
 blockchain technology based smart contracst [which] is self-executing computer instruction that executes on the at least one digital processing device in the decentralized network upon a fulfillment of a […] set of conditions, 
a decentralized network and cryptocurrency  in a blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text). 
wherein the system is configured for facilitating the cryptocurrency transfer over the decentralized network through smart contracts associated with cryptocurrency blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Baker’s reward programs with Wuehler’s automatic executing reward smart contracts to automate the reward arrangements/programs thereby enhancing the user’s trade experience and reducing the overhead cost associated with managing the reward programs (See ¶ [0001] of Wuehler)  .  

Baker/ Wuehler does not disclose the following specifics of cryptocurrency/blockchain:
a first account associated with a first cryptocurrency public key,
a second account associated with a second cryptocurrency public key
a third account associated with a third cryptocurrency public key
wherein the blockchain technology based first/second smart contract is generated using a second cryptocurrency private key associated with the second cryptocurrency public keys,

Davis, however, discloses 
a decentralized network and cryptocurrency (fig. 1 & related text)
a first account associated with a first cryptocurrency public key (¶¶ [0030], [0054], [0068]),
a second account associated with a second cryptocurrency public key (¶¶ [0030], [0054], [0068]),
a third account associated with a third cryptocurrency public key (¶¶ [0030], [0054], [0068]),
wherein the blockchain technology based first/second smart contract is generated using a first/second cryptocurrency private key associated with the first/second cryptocurrency public keys, (E.G. signing transaction contracts/documents using private keys) (¶¶ [0030], [0054], [0068], 0070]). 

It would have been obvious to a person of ordinary skill in the art to modify Baker’s teaching to incorporate the function associating public keys with financial accounts, as disclosed by Davis to protect user’s real identity thereby enhancing user’s privacy.  

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (public keys & associated accounts) has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). 

The Examiner notes that the claim recites at least the following intended use limitations: 
to initiate cryptocurrency transfer from a first account… to a second account, …as recited by at least claim 1.
to initiate cryptocurrency transfer from the second account to a third account…as recited by at least claim 1.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
 first cryptocurrency public key
second cryptocurrency public key
third cryptocurrency public key
The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The limitations are being executed regardless of the public keys.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

	
As per claims 2, 9, & 15, Baker/ Wuehler/ Davis discloses as shown above.
Baker further discloses wherein the second […] contract further includes an amount determining algorithm that , wherein the amount determining algorithm determines the second monetary value of [award] currency received by the third account, and wherein the second […] contract includes a first timestamp value, and wherein the amount determining algorithm decrements [award] currency received by the third account based on a time period determined by subtracting the first timestamp value from a second timestamp value, wherein the first timestamp value is a timestamp generated at time of transmitting the second electronic request, and wherein the second timestamp value is the timestamp generated by the at least one digital processing device at time of completion of the second […] contract. (¶¶ [0047], [0048] & [0063]). 

Baker does not expressly disclose:
block chain technology based smart contracts, a decentralized network and cryptocurrency in a blockchain technology. 

Wuehler, however, discloses:
smart contracts, a decentralized network and cryptocurrency  in a blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text). 
wherein the system is configured for facilitating the cryptocurrency transfer over the decentralized network through smart contracts associated with cryptocurrency blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Baker’s teaching to incorporate the use of smart contracts, as disclosed by Wuehler to automate executing contracts thereby enhancing the user’s trade experience.  

As per claims 3, 10, & 16, Baker/ Wuehler/ Davis discloses as shown above.
Baker further discloses wherein the first set of conditions includes receiving data related to an identity of a user associated with the third account, the time period determined by the amount determining algorithm, and determined value of [award] currency  transferred to the third account from the second account (¶¶ [0047], [0048] & [0063]). 

Baker does not expressly disclose:
block chain technology based smart contracts, a decentralized network and cryptocurrency  in a blockchain technology. 

Wuehler, however, discloses:
block chain technology based smart contracts, a decentralized network and cryptocurrency  in a blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text). 
wherein the system is configured for facilitating the cryptocurrency transfer over the decentralized network through block chain technology based smart contracts associated with cryptocurrency blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Baker’s teaching to incorporate the use of block chain technology based smart contracts, as disclosed by Wuehler to automate executing contracts thereby enhancing the user’s trade experience.  

As per claims 4, 11, & 17, Baker/ Wuehler/ Davis discloses as shown above.
Baker further discloses wherein identifying information of an authorized user of the third account is not known to an authorized user of the first account until completion of the first block chain technology based smart contract by  the at least one digital processing device (¶ [0043]).  
The Examiner further notes that the differences are a matter of design choice (e.g. the differences are mere change of size and substitution of material of the most obvious kind, on a par with the differences between a hairbrush and a toothbrush) (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961)). 
"[A design that] is a mere matter of choice in ornamentality and produces no new mechanical effect or advantage does not constitute invention and ""Counsel for appellant also present arguments relating to the proportioning and tightness of fit of appellant's devices. Those matters are considered to involve mechanical skill only and to produce no such new or unexpected result as would justify the allowance of the appealed claims."" (In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)).

As per claims 5, 12, & 18, Baker/ Wuehler/ Davis discloses as shown above.
Baker further discloses wherein identifying information of an authorized user of the third account is known to an authorized user of the second account prior to generation of the second […] contract (¶ [0043]).  

Baker does not expressly disclose:
block chain technology based smart contracts, a decentralized network and cryptocurrency  in a blockchain technology. 

Wuehler, however, discloses:
block chain technology based smart contracts, a decentralized network and cryptocurrency  in a blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text). 
wherein the system is configured for facilitating the cryptocurrency transfer over the decentralized network through block chain technology based smart contracts associated with cryptocurrency blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Baker’s teaching to incorporate the use of block chain technology based smart contracts, as disclosed by Wuehler to automate executing contracts thereby enhancing the user’s trade experience.  

The Examiner further notes that the differences are a matter of design choice (e.g. the differences are mere change of size and substitution of material of the most obvious kind, on a par with the differences between a hairbrush and a toothbrush) (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961)). 
"[A design that] is a mere matter of choice in ornamentality and produces no new mechanical effect or advantage does not constitute invention and ""Counsel for appellant also present arguments relating to the proportioning and tightness of fit of appellant's devices. Those matters are considered to involve mechanical skill only and to produce no such new or unexpected result as would justify the allowance of the appealed claims."" (In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)).

As per claims 6, 13, & 19, Baker/ Wuehler/ Davis discloses as shown above.
Baker does not disclose:
wherein the first block chain technology based smart contract is generated by another processing system using a first cryptocurrency private key using a first hash function, 
Davis, however, discloses 
wherein the first block chain technology based smart contract is generated by another processing system using a first cryptocurrency private key using a first hash function (¶¶ [0007], [0008], [0121], [0054], [0068]), 

It would have been obvious to a person of ordinary skill in the art to modify Baker’s teaching to incorporate the function associating public keys with financial accounts, as disclosed by Davis to protect user’s real identity thereby enhancing user’s privacy.  
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (public keys & associated accounts) has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). 

As per claims 7 & 20, Baker/ Wuehler/ Davis discloses as shown above.
Baker further discloses wherein the second monetary value of cryptocurrency determined by the amount determining algorithm is based on a predetermined set of criteria provided by an authorized user of the first account (¶¶ [0047], [0048], [0063]).

Claim Interpretation
Examiner finds that because the claims are indefinite under 35 U.S.C. §112 (b), it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are construed and the prior art is applied as much as practically possible. 

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (public keys & associated accounts) has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). 

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

The Examiner further notes that public keys as claimed have been considered but were not given patentable weight.  The noted above limitations however are non-function claim limitations which are not positively claimed.  The differences are merely in the form of the data of the public keys. The process being performed is not altered by the form of the data. Additionally, the data has no structure, therefore, having it in a different form does not alter the required structure.   

Applicant is reminded again that in order for a structure to be given weight in a method claim, the recited structural limitations must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).

Response to Arguments
Applicant’s arguments filed February 1, 2022 with respect to at least claim 1 have been considered but are not persuasive.

Drawings/Specification Objection
Applicants argue (Page 12):
The following is presented to preserve the record: As previously explained, support for processing system and “at least one processing core” is provided in at least paragraphs 29, 44 and 45. Further, Fig. 1 (reference number 118) and fig. 4 (reference number 1901) and theirs corresponding disclosures provides the required support.

The Examiner, however, respectfully disagrees.
The drawings do not show “processing subystem”, “at least one processing core” and “at least one digital processing device” in a single embodiment. The Examiner has reviewed the drawings and the specification including figs. 1 & 4 and (¶¶ [29], [44], [45]). Applicant is requested to point out the corresponding structure for the noted above claimed elements.  
Applicants are requested to point out the corresponding elements in the drawings and the specification that corresponds to the noted above claimed elements.  No new matter should be entered Applicant is requested to point out the corresponding structure for the noted above elements in the drawings and/or the specification. 

Rejections under 35 U.S.C. § 112
Applicants argue (Page 15):
Re: “wherein identifying information of an authorized user of the third account is
known to an authorized user of the second account prior to generation of the block chain|sic| technology based second smart contract, as recited by at least claim 5.”
Response: The rejection is traversed, since the structure performing this claimed
limitation is the system of claim 1. There is proper antecedent basis from the blockchain technology based smart contract.


The Examiner, however, respectfully disagrees.
The examiner notes that base claim 1 does not appear to give antecedent basis to the identifying. Therefore, its unclear what structure performs the identifying. 

Rejections under 35 U.S.C. § 101
Applicants argue (Page 19):
The Examiner has failed to explain how the claim is not integrated into a practical
application. Particularly, the Examiner has ignored all the positively recited claimed limitations and instead improperly focuses on a “processing system.” The Examiner then incorrectly concludes that the “functions of receiving/transmitting requests, transferring cryptocurrency between accounts based on a set of conditions, generating smart contracts using private keys,
fulfilling contracts based on completing other contracts” are generic.

The Examiner has failed to cite any authority that supports his position. The Examiner has failed to establish a prima facie showing.

The rejection must be removed.


The Examiner, however, respectfully disagrees. 
The detailed rejection is provided above. Applicant should submit an argument pointing out disagreements with the examiner’s contentions. 

Rejections under 35 U.S.C. § 103
Applicants argue (Page 15):
In response the Examiner states, “Baker discloses a request to establish an
arrangement/agreement (incentor device 802 may use communication network 840 to send a request to establish arrangement 870 to incenting computer system 804. Incentee device 806 may use communication network 840 to send exercise record 880 to incenting computer system 804) (4 [0062]). Therefore, Baker meets the limitation as claimed.”
Applicant notes, this is a nonissue. The Examiner has failed to show any disclosure that rebuts Applicant’s position. Particularly, whether Baler discloses a request to establish an arrangement/agreement is a nonissue. Applicant maintains that the Examiner has failed to establish that Baker discloses “receiving, at a network interface, a request” as claimed.
The rejection must be removed.

The Examiner, however, respectfully disagrees. Baker discloses a request to establish an arrangement/agreement (incentor device 802 may use communication network 840 to send a request to establish arrangement 870 to incenting computer system 804. Incentee device 806 may use communication network 840 to send exercise record 880 to incenting computer system 804) (¶ [0062]). Therefore, Baker meets the limitation as claimed. 

Applicants argue (Page 15-16):
(ii) Furthermore, the neither Wuehler nor Davis discloses “receiving a request for a blockchain technology based first smart contract,” as claimed. The Examiner has failed to even cite any reference that discloses the claimed limitation.
The Examiner ignores Applicant’s contention and fails to provide any rebuttal argument. Clearly, the Examiner has failed to meet his burden. The rejection must be removed.


The Examiner, however, respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Baker discloses receiving, at a network interface, a request for a first […] contract (e.g. proposed/prescribed arrangements/agreement between an incentor and an incenting computer system; incentor device 802 may use communication network 840 to send a request to establish arrangement 870 to incenting computer system 804. (¶¶ [0043], [0062]; claim 3)  to initiate [reward] currency transfer from a first account (e.g. incentor’s  account) […] to a second account (e.g. escrow account) […] (¶¶ [0017], [0043], [0047], [0050], [0051], [0056], [0058], [0059], [0062]; figs. 2, 5 & related text),  […] the first […] contract having a first set of data (proposed /prescribed conditions)  (¶¶ [0043]-[0048], [0059]; fig. 5 & related text); 

Wuehler, however, discloses:
 blockchain technology based smart contracst [which] is self-executing computer instruction that executes on the at least one digital processing device in the decentralized network upon a fulfillment of a […] set of conditions, 
a decentralized network and cryptocurrency  in a blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text). 
wherein the system is configured for facilitating the cryptocurrency transfer over the decentralized network through smart contracts associated with cryptocurrency blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text).

Applicants argue (Page 21):
However, the Examiner motivation to combine is a nonissue and irrelevant. Particularly, a person having ordinary skill in the art would appreciate that Baker discloses generating a record (which verifies user’s physical exercise before rewarding the recipient), not receiving a “contract”—which reasonably is an agreement between two people or entities—smart or not. Therefore, the
Examiner has failed to explain Baker’s need related to have a “contract” instead of a record. Indeed he cannot. This is because Baker discloses “receiving or sending verification that an incentee user has performed a physical exercise prescribed by an incenting arrangement, with an incentee user agreeing to perform the physical exercise in order to obtain a reward for a reward
recipient.” Abstract. As can be noted, Baker presumes a valid contract between the parties exists, and then sends the record, validates and verifies its accuracy before initiating the reward provisions at 330 (see fig. 3 and its corresponding disclosure).

Thus, whether Wuchler would provide an_automated system for managing reward programs, is irrelevant and a nonissue. The references cannot be combined.

The Examiner, however, respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wuehler would provide an automated system for managing reward programs. A person of ordinary skill in the art would be motivated to incorporate the smart contracts of Wuehler into baker’s reward system to automate the reward program thereby reducing on overhead cost associated with managing the reward programs (See ¶ [0001] of Wuehler).  


Applicants argue (Page 22-23):
showing that the combination can implement the “generating” step at block 330 (otherwise Baker in combination of Weuhler cannot render the claim obvious).

Instead, the Examiner claims the “generating” step is disclosed at [0043]- [0048], [0051], [0054], [0059], [0063]; figs. 2, 5 & related text of Baker.

However, none of the cited paragraphs discloses the claimed “generating” step in association with block 330….

Even if the Examiner’s contention is considered valid (it is not), the Examiner fails to show how this limitation renders “generating a second contract for cryptocurrency transfer from the second account to a third account,” obvious. Particularly, there is no disclosure that Baker’ s agreements/arrangements are “contract for cryptocurrency transfer,” as claimed. Thus, the Examiner’s argument in and of itself fails.


Clearly, Baker does not discloses “generating a second contract for cryptocurrency transfer from the second account to a third account,” as claimed. The Examiner fails to provide any rebuttal argument. Thus, the Examiner has failed to establish prima facie evidence of obviousness.

The rejection must be removed. ct for cryptocurrency transfer,” as claimed. Thus, the Examiner’s argument in and of itself fails.

The Examiner, however, respectfully disagrees. 
Baker discloses two agreements/arrangements, the first arrangements is between the incentor device and the incenting computer system (e.g. deposit  rewards to an escrow account to be rewarded according to a proposed arrangement) (¶ [0047. The second arrangements is between the incenting computer system and incentee device (e.g. depositing rewards from the escrow account to the incintee account according to performance or exercise record) (¶¶ [0047, [0048], [0059]]). 
Baker discloses reward currency such as money currency (¶¶ [0059]). 
Baker does not expressly disclose: cryptocurrency in a blockchain technology. 
Weuhler, however, discloses a decentralized network and cryptocurrency in a blockchain technology (¶¶ [0003], [0071]; figs. 5, 7 & related text). 

Additionally, The Examiner notes that the type of currency is irrelevant because the process of transferring funds/rewards would be the same. 

Therefore, Baker/ Weuhler discloses the argued limitation as claimed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Wuehler (US 20170140408 A1) discloses:
Embodiments enable a transparent self-managing rewards program using a smart contract block chain distributed network by receiving a transaction record associated with a smart contract, wherein the transaction record comprises input data indicating one or more actions taken by a user; accessing a distributed ledger stored in the memory device, wherein the distributed ledger is updated based on communications from a block chain distributed network; using smart contract logic associated with the smart contract, determining whether the indicated one or more actions meets a condition of the smart contract, thereby validating the transaction record, and in some embodiments, in response to determining the one or more actions meets the condition of the smart contract, thereby validating the transaction record, initiating rewarding the user with rewards corresponding to the condition. 

Al-Herz et al (US 20080243703 A1) discloses:
Virtual account based digital cash protocols use a combination of blind digital signatures and pseudonym authentication with at least two pairs of public and private keys. A user is provided with one master pair of private and public keys and as many pseudonym pairs of private and public keys as desired. The resulting virtual account based hybrid protocols combine the advantages of blind digital signature and pseudonym authentication. Blind digital signatures based on the master pair of keys are used to withdraw digital cash from the user's bank account under the user's real identity. A pseudonym pair of keys is used for converting digital cash into virtual account based digital cash by a digital cash issuer. All pseudonyms can be used for spending the virtual account based digital cash. These protocols ensure anonymity when withdrawing digital cash from the user's account under the user's real identity in addition to providing pseudonym authentication when spending virtual cash based digital cash under a pseudonym.

Levitt et al (US 20040215507 A1) discloses fully funded reward program that rewards businesses that purchase goods and services from member merchants by depositing a portion of the purchase price in a bank account which may only be used to fund travel for the business. A method includes establishing a network of sellers and buyers in which the buyers receive a sales based reward and the sellers pay a sales based commission to an administrator. The administrator is unaffiliated with either the buyers or the sellers. The sales based commission is divided between a buyer component, which becomes the sales based reward, and an administrative component. The buyer component is deposited into a segregated reward bank account such that the balance in the reward bank account is fully funded.

Postrel et al (US 20050149394 A1) discloses: a loyalty reward point system that utilizes the pre-existing infrastructure of network such as a credit card network. A user makes a purchase at a merchant using a token such as a credit card. As part of the purchase transaction, the user is awarded reward points from the merchant based on the purchase, which are stored in an account associated with the merchant and the user by the issuing bank. The reward account is maintained on the issuing bank server on behalf of the merchant and the user, and the number of reward points in the user's account for that merchant is increased accordingly. The user may redeem the reward points earned from the transaction with the merchant at a later time, or may redeem the points with another merchant in the same marketing cluster, or may aggregate those reward points with those of other merchants into a reward point exchange account, and then redeem the aggregated reward points for goods or services from any approved merchant on the network, depending on the configuration of the system.

Lin (US 20090148819 A1) discloses a system and method to award a person to engage and complete a designated activity by setting up an escrow account with monetary funds or award items ready to reward the person immediately following the completion of the activity. The timeliness of the award can enhance the effectiveness of the motivation system. 

Combaluzier (US 20020107797 A1) discloses: in accordance with the present invention, there is provided a method of transferring a remittance from a merchant's smart card to a customer loyalty smart card following a bank card transaction that has been approved, through an authorization code, by a financial institution having issued the bank card. This method comprises entering the authorization code, and conveying the remittance from the merchant's smart card to the customer loyalty smart card. Conveying of the remittance itself comprises associating the remittance to the authorization code.

Silverman (US 9898781 B1) discloses: a system and method for issuing, circulating and trading financial instruments with smart features is disclosed. In one particular exemplary embodiment, a financial instrument having smart features may comprise a document portion and a token device attached to or embedded in the document portion. The token device may comprise a storage device and a communication interface, wherein the token device is configured to provide a unique address for the financial instrument, the unique address including a device identifier that matches at least in part the document portion and a network address that changes based on a network location of the financial instrument and to communicate securely with an external entity at least to report an identity or a status of the financial instrument. 
 
Durand (US 20010034719 A1) discloses an electronic wallet system comprises a plurality of devices interconnected through a local network and capable of conducting electronic business transactions on an open network. Each device contains a smart card reader. A plurality of smart cards represent electronic purses able to contain electronic money. One of the devices contains an entity, the server, which contains a list of data entries, each entry corresponding to a purse liable to receive electronic money, contained in tokens, from other purses of the system. The tokens transferred between purses are stored temporally by the server. In order to improve the security of the transactions, the messages which are exchanged between the devices and/or the smart cards during token transfer operations are protected by secret keys which are only stored in the smart cards of the system.

Merrien et al (US 20050279826 A1) discloses transferring of data between two chip cards A means (SS, CT) external to a terminal (TM) transmits a specific application identifier and an encrypted first key and number to a first chip card (CA) in service in the terminal. In the first card, if the decrypted first number satisfies a first condition, the specific application is called up, application data are read, the data are encrypted using the decrypted first key in order to transmit them to the external means, and the application is made inoperable. Following replacement of the first card by a second card (CB), the external means transmits the identifier and an encrypted second key and number to the second card. In the latter, if the decrypted second number satisfies a second condition, the encrypted data are transmitted to the second card so that the latter calls up the application, decrypts the encrypted data using the decrypted second key and installs said data.

Madisetti et al (US 10243743 B1) All transactions on a blockchain network are initiated by EOAs. These accounts can send transactions to other EOAs or contract accounts. Another type of accounts support by second generation programmable Blockchain platforms are the Contract Accounts. Smart contracts 570 contain the contract code which control the associated contract accounts. The smart contracts 570 are deployed on the blockchain network 588. The smart contracts 570 involved in the nCash network are as follows: Token Contract 572: Token Contract provides the nCash token definition including token name, symbol, decimal places, token supply, method for token transfer, and method for checking token balance of an account. Token Distribution Contract 580: Token Distribution Contract defines the token distribution and pricing model and contains methods for purchasing and claiming tokens, and methods for withdrawing token sale proceeds. Incentives Contract 574: Incentives Contract defines the incentives and triggers and methods for distributing incentives. Bidding Contract 582: Bidding Contract defines the bidding mechanism for allowing merchants to compete, bid, or pay for the right to add incentives. Loan Smart Contract 576: Loan Smart Contract is used to enforce loan terms, manage release, repayment or extension of loans. Identity Smart Contract 584: Identity Smart Contract is used to link blockchain accounts to real users (borrowers or lenders). Credit Rating & Reputation Smart Contract 578: Credit Rating & Reputation Smart Contract is Used to track credit scores and reputation of borrowers. Collateral Smart Contract 586: Collateral Smart Contract is used to manage locking up and release of collateral, such as cryptocurrency tokens or physical assets which may be represented in a tokenized form.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAMON OBEID/ Primary Examiner, Art Unit 3699                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf